DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 OCTOBER 2021 has been entered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the RCE filed on 13 OCTOBER 2021, Applicant has amended each of the independent claims to include limitations regarding the back pressure mechanism as well as limitations directed towards “an outlet tube having a first end being in fluid communication with the microfluidic device and a second end being configured to deliver fluid to a waste reservoir, the outlet tube including an outlet valve disposed between the first end and second end of the outlet tube, the outlet valve being operable to selectively permit fluid to flow through the outlet tube”. 
The Examiner has updated the search and each of the previously applied references to WANG, WOLK and VAN PELT and each do not teach or discloses a back pressure mechanism to prevent bubble formation.  The structures in WOLK and VAN PELT originally cited by the Examiner to suggest this limitation only generally teaches a pressure controller, not a back pressure mechanism for the prevention of bubble formation in the overall system.  There is no description in the cited 
In addition, the newly added portion of the “outlet tube having a first end being in fluid communication with the microfluidic device and a second end being configured to deliver fluid to a waste reservoir” is not found or suggested in any newly searched art in combination with the existing system as claimed.  While it is known in the art that tubes do exists from a microfluidic device to a waste reservoir, the outlet tube in conjunction with the back pressure mechanism and other structural elements of the overall system and method for using the system is not found or suggested in the prior art of record or upon further searching by the Examiner.
Newly submitted claims include allowable subject matter cited above.  
Claims 1, 4-12, 15, 16 and 19-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797